RESOLUCIÓN
Evaluada la Urgente Moción en Cumplimiento de Or-den y Solicitando Término para Cumplimiento, presentada por el licenciado Mangual Acevedo, y el Informe Especial, presentado por la Oficina de Inspección de Notarías *986(ODIN), acogemos la solicitud de este último. Es innegable que el licenciado Mangual Acevedo incumplió palmariamente con los deberes inherentes a la práctica de la notaría y, además, contravino los cánones de ética profesional al desatender los múltiples requerimientos que le hizo ODIN.
En consecuencia, se ordena la suspensión inmediata e indefinida del ejercicio de la notaría y se ordena a los alguaciles de este Tribunal que procedan a incautar su obra notarial. Asimismo, se concede al licenciado Mangual Acevedo un término improrrogable de treinta días para que presente los índices e informes correspondientes y acredite haber efectuado los pagos para así mantener vigente su fianza notarial durante los años 2011 a 2015. Se le apercibe, además, de que incumplir con los requerimientos de este Tribunal podría acarrear sanciones ulteriores. Por último, se le impone una sanción económica de $500 por haber desatendido reiteradamente los requerimientos de ODIN, a tenor de lo dispuesto en el Artículo 60 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2095.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera García hace constar que, ante la desidia de este letrado a los múltiples requerimientos hechos por ODIN, hubiera emitido una or-den para que muestre causa por la cual no deba ser suspendido del ejercicio de la abogacía por incumplir los cánones de ética profesional.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo